Citation Nr: 1702462	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a left hand disability.  

5.  Entitlement to service connection for right foot plantar warts.

6.  Entitlement to service connection for left foot plantar warts.  

7.  Entitlement to service connection for a left knee disability.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a left elbow disability.  

10.  Entitlement to service connection for a right elbow disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and from May 2005 to August 2006.  The Veteran also served in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before the Board when he submitted his VA Form 9 in March 2012.  In December 2014, the Veteran advised the RO that he no longer desired a hearing before the Board.  


FINDINGS OF FACT

1.  Refractive error of the eye is not a disability for which service connection may be granted, and a preponderance of the evidence is against finding that the Veteran has a superimposed disease or injury that had its onset in service or that is otherwise associated with service.

2.  The Veteran's right shoulder disability is not causally or etiologically related to his active duty service.

3.  The Veteran does not have a left shoulder disability that is causally or etiologically related to his active duty service.

4.  The Veteran's left hand disability is not causally or etiologically related to his active duty service.

5.  The Veteran does not have right foot plantar warts that are causally or etiologically related to his active duty service.

6.  The Veteran does not have left foot plantar warts that are causally or etiologically related to his active duty service

7.  The Veteran's left knee disability is not causally or etiologically related to his active duty service.

8.  The Veteran's right knee disability is not causally or etiologically related to his active duty service.

9.  On October 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative at the time, that a withdrawal of the appeal is requested with regard to the issues of entitlement to service connection for a bilateral elbow disability.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2.  Criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Criteria for service connection for right foot plantar warts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  Criteria for service connection for left foot plantar warts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

8.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

9.  Criteria for withdrawal of an appeal by the appellant's authorized representative have been met with regard to entitlement to service connection for a bilateral elbow disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral Eyes

The Veteran submitted a claim of entitlement to service connection for a bilateral eye disability (reported to be itching and teary eyes) in April 2009.  The claim was denied in an October 2009 rating decision and this appeal ensued.    

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

A review of the Veteran's service treatment reports reflects that the Veteran was not diagnosed with any disability of the eyes during service.  On a January 2007 post-deployment health reassessment the Veteran reported redness of the eyes with tearing.  

Post-service VA outpatient treatment reports reflect that in September 2008, the Veteran was seen for a report of flashes in his side vision for three to four weeks most recently in the far left field of view and floaters in both eyes for the previous few weeks.  The examiner noted that the Veteran did not have a history of eye disease.  Following an eye examination, the Veteran was diagnosed with photopsia with no evidence of vitreous/retinal disease.  In January 2009, the Veteran requested eye glasses.  A provisional diagnosis of presbyopia was proffered at that time.  

At a VA examination in July 2009, the Veteran reported blurry vision in both eyes.  Following a review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with refractory error but indicated that there was no eye disease found at VA in 2008 or on examination.  The examiner noted that the Veteran's symptoms included "star burst" vision symptom.  

In this case, the Veteran has not pointed to any specific injury or physical trauma in service.  The only report of any condition of the eyes includes a report of itching and teary eyes in a post-deployment questionnaire.  Furthermore, there is no indication of presbyopia with any superimposed disease or injury in service.   Moreover, while the Veteran was diagnosed with photopsia at VA in 2008, there was no evidence of vitreous/retinal disease either at VA or at the VA examination.  The VA examiner acknowledged the Veteran's photopsia (noted to be star burst vision symptom) and indicated that it was a symptom of his refractory error.  Due to a lack of evidence of refractive error with superimposed disease or injury in service, service connection for presbyopia based on in-service incurrence or aggravation must be denied.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a bilateral eye disability must be denied.

Right and Left Shoulders

The Veteran submitted a claim of entitlement to service connection for a bilateral shoulder disability in April 2009.  The claim was denied in a December 2009 rating decision and this appeal ensued.    

A review of the Veteran's service treatment reports reflects that the Veteran reported pain in the neck and both shoulders in June 1974.  He was noted to have muscle spasms at that time.  

At a VA examination in July 2009, the Veteran was noted to have undergone right shoulder surgery in 1990.  He reported that he had sustained an injury due to a fall at his home.  Physical examination of the right shoulder revealed full range of motion of the shoulder with pain.  

VA outpatient treatment reports dated in August 2009 reflect a report of pain from the neck radiating to the right shoulder.  There was no report of left shoulder pain.  

At a VA examination in November 2009, the Veteran indicated that he was "wrenched around" during training in service.  He was prescribed Motrin but not evaluated by an orthopedist.  He reported that the tip of the right clavicle was resected in 1991.  He noted that he performed a front roll and fell while in the reserves.  He stated that he believes that his bilateral shoulder condition resulted from the accumulation of Army training.  He used Hydrocodone for pain and had not undergone any shoulder injections.  Following a physical examination, the examiner indicated that there was no radiographic evidence of bilateral shoulder joint pathology or functional impairments.  There was radiographic evidence of post-surgical/traumatic changes of the distal clavicle of the right shoulder with no functional impairment of the right shoulder joint.  The examiner opined that the Veteran's bilateral shoulder condition was not due to or the result of treatment for a bilateral shoulder condition in service.  The examiner's rationale was that the Veteran was treated for spasms of either the neck or shoulders in 1974 but the examination was not documented.  The examiner indicated that the Veteran was able to return to duty without interference from a bilateral shoulder condition.  The examiner noted that there was nothing in the Veteran's military records that suggested that there was a functional problem with either shoulder.  The examiner indicated that the right shoulder surgery was unrelated to muscle spasms in service and the Veteran's medical records indicate that the Veteran fell at home.  The examiner stated that the Veteran's examination revealed essentially normal range of motion and x-rays revealed post-surgical changes of the right shoulder and a normal left shoulder.  There was no continuity of care documented in the Veteran's treatment records from 1974 when muscle spams were treated to the date of the right shoulder surgery.  The examiner concluded based on a review of the Veteran's claims file and medical records there was no current bilateral shoulder condition or disability that could be ascribed to his military service including treatment for muscle spasms in 1974.  

With regard to the right shoulder, in considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disability. 

The Veteran did not submit any medical evidence linking any right shoulder disability to his periods of service.  At the October 2009 VA examination, the VA examiner thoroughly reviewed the record and statements of the Veteran and cited to medical evidence to support the conclusion that that the Veteran's claimed right shoulder disability was less likely than not related to service.  The examiner specifically noted that the Veteran did not sustain any injuries to his right shoulder during service and had previously reported that his right shoulder surgery was due to a fall at his home.  As such, the VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's claimed right shoulder disability. 

As to the Veteran's belief that his current right shoulder condition is related to his service, the Board acknowledges the holding of the United States Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the claimed right shoulder disability is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of a right shoulder disability. 

The weight of the evidence is against a finding that the Veteran's claimed right shoulder disability was the result of his service, and the Veteran's claim is denied.

With regard to the left shoulder, in considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a left shoulder disability at any time during service or since that time.  The VA treatment records associated with the claims file do not show treatment for or a diagnosis of any left shoulder disability.  Moreover, when examined by VA to determine whether a left shoulder disability diagnosis was appropriate, the examiner specifically found that there was no objective evidence of a left shoulder disability. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has pain with left shoulder motion, the fact remains that he has not been diagnosed with a left shoulder disability.  

As a result, there is no evidence to establish the presence of a left shoulder disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left Hand

The Veteran submitted a claim of entitlement to service connection for a left hand injury in April 2009.  The claim was denied in a December 2009 rating decision and this appeal ensued.    

A review of the Veteran's service treatment reports reflects that the Veteran injured his left hand during a period of active duty for training (ACTDUTRA) in February 1997.  He was assessed with tendinitis after he struck his hand on the tailgate of a truck.  

Post-service treatment records are silent for treatment for a left hand injury.  The only treatment pertaining to the left hand was for a skin disability of the bilateral hands diagnosed as dyshidrotic eczema.  

At a July 2009 VA examination, clinical evaluation of the left hand was normal.  No hand problem was reported.  The examiner did not render any diagnosis of a left hand disability.  

At a November 2009 VA examination, physical examination of the left hand was normal.  X-rays of the left hand were normal.  The examination revealed a normal functioning hand.  The examiner opined that it is less likely that the Veteran's left hand condition was caused by or as a result of the Veteran's left hand injury in service.  The examiner's rationale was that there were no objective abnormalities of the left hand.  The examiner reviewed the Veteran's claims file including his service treatment reports and post-treatment medical records and noted that there was no chronic hand condition.  The examiner concluded that there are no residuals to the left hand that can be attributed to the isolated in-service incident in February 1997.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left hand disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  While the record reflects that the Veteran suffered a left hand injury during a period of ACTDUTRA, there is no evidence of a chronic disability related to the hand injury.  Moreover, the record does not show a current diagnosis of a left disability.  The VA treatment records associated with the claims file do not show treatment for or a diagnosis of any left hand disability.  Moreover, when examined by VA to determine whether a left hand disability diagnosis was appropriate, the examiner specifically found that there was no objective evidence of a left hand disability. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has a left hand disability, the fact remains that he has not been diagnosed with a left hand disability.  

As a result, there is no evidence to establish the presence of a left hand disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Right and Left Foot Plantar Warts

The Veteran submitted a claim of entitlement to service connection for a right and left foot disability including foot warts in April 2009.  The claims were denied in an October 2009 rating decision and this appeal ensued.  The Board notes that service connection for tarsal tunnel syndrome of the right and left foot was granted in an August 2013 rating decision.  However, because service connection for plantar warts of the bilateral feet was not granted, this issue remains on appeal.     

A review of the Veteran's service treatment reports reflects that the Veteran was treated for plantar warts of the right foot in August and September 1974.  The treatment prescribed referred to both feet on several occasions.  On a June 1997 report of medical history form the Veteran reported that he had plantar warts excised from both feet.  

Post-service VA and private treatment reports do not reflect any complaints, findings, or treatment for plantar warts of either foot.  

At a July 2009 VA examination, the Veteran reported that he had plantar warts removed in the 1970s.  He denied current treatment for his feet.  Physical examination of the feet did not reveal a diagnosis of plantar warts of either foot.  

At a November 2009 VA examination, the Veteran reported that he had plantar warts removed during the 1970s.  He indicated that he felt a "burning" sensation.  He noted that the warts were trimmed and cured but the pain and burning remained.  The Veteran stated that he has self-treated over the years with Motrin.  Physical examination of the feet revealed no skin or vascular abnormality of either foot.  The examiner opined that the Veteran's bilateral foot condition was not caused by or as a result of the Veteran's treatment for a foot condition in service.  The examiner noted that the Veteran's post-service treatment has been for tarsal tunnel which is different and unrelated to plantar warts.  The examiner indicated that there were no plantar warts on examination and no plantar warts noted on podiatric examinations at VA.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for plantar warts of the right and left foot.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  While the record reflects that the Veteran was treated for tarsal tunnel syndrome of the bilateral feet, service connection has been granted for these disabilities.  With regard to plantar warts, there is no evidence of a chronic disability related to treatment for the same in service.  The record does not show a current diagnosis of plantar warts of either foot.  Moreover, when examined by VA to determine whether a diagnosis of plantar warts of the bilateral feet was appropriate, the examiner specifically found that there was no objective evidence of plantar warts of either foot.   

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has foot pain related to treatment for plantar warts, the fact remains that he has not been diagnosed with plantar warts of either foot.    

As a result, there is no evidence to establish the presence of plantar warts of the right or left foot during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left and Right Knees

The Veteran submitted a claim of entitlement to service connection for a left and right knee disability in April 2009.  The claims were denied in an October 2009 rating decision and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect a diagnosis of any left or right knee disabilities during active duty service.  The Veteran reported swollen, stiff, and painful joints on a January 2007 post-deployment health assessment; however, the specific joints were not identified.  A functional capacity certificate dated in November and December 2007 (not a period of active duty service) reflects a diagnosis of degenerative joint disease of the knees.  

Post-service VA treatment reports reflect treatment for knee pain beginning in July 2008.  No specific diagnosis pertinent to the knees was rendered.  

At a July 2009 VA examination, the Veteran reported that he twisted his right knee during military training.  He reported that he did not seek treatment for the knee.  He noted that he had sought pain medication in the past for knee pain but had no current treatment for his knees.  Following a physical examination and x-rays of the knees, the examiner diagnosed radiographic evidence of mild spurring of the tibial spines of the bilateral knee joints.  

At a September 2013 VA examination, following an examination and interview of the Veteran, the examiner diagnosed the Veteran with degenerative arthritis.  The Veteran reported that he began having knee pain during his deployment in 2005 but he did not seek care.  He noted that he was diagnosed with arthritis when he returned from his deployment.  The examiner opined that the Veteran's bilateral knee arthritis was less likely than not caused by or as a result of his service.  The examiner's rationale was that the Veteran did not have any specific injury to his knees during his deployment and does not have a current diagnosis of traumatic arthritis.  The examiner indicated that the America Academy of Orthopaedic Surgeons (AAOS) states that degenerative arthritis of the knees is a "slowly progressive degenerative disease in which joint cartilage gradually wears away.  It most often affects middle age or older people."  He noted that the simple act of performing daily routine of military activity has not been proven to cause degenerative arthritis of the knees.  The examiner then concluded that after an examination of the Veteran, review of the claims file, and interview of the Veteran, it is at least as likely as not that bilateral knee arthritis was incurred in or caused by service.  

In a November 2014 addendum opinion, the September 2013 VA examiner was requested to clarify his opinion as he came to two different conclusions at the time of the 2013 examination.  He reviewed the previous examination and opinion and clarified that the final sentence of his 2013 examination should have read, "after interviewing and examining the Veteran and reviewing the claims file, Virtual VA, and all pertinent records, it is the opinion of this examiner that the Veteran's bilateral knee arthritis is less likely as not (less than 50 percent probability) incurred in or caused by an in service event."  

In this case, service connection for a left and right knee disability is not warranted.   Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his knees in service or continuous symptoms since service. 

While the Veteran's Reserve duty records reflect a diagnosis of degenerative joint disease of the knees, the active duty service treatment records do not document any complaints, findings, or treatment for arthritis of the knees.  Additionally, there was no diagnosis of right or left knee arthritis within the one year following active duty service. The first post service evidence of a diagnosis of degenerative joint disease of the knees was dated no earlier than November 2007, more than one year after the Veteran left his second period of active duty service.  Of note, the report of degenerative joint disease did not include reference to x-rays documenting such a diagnosis.  The Veteran did not report any knee trouble during active duty service.  

While the Veteran's statements have generally attempted to link his current right and left knee arthritis to service, the contemporaneous evidence in the service treatment records does not show a diagnosed bilateral knee disability.  

The Board finds that the Veteran did not have continuous symptoms of a bilateral knee disability since service.  As noted, the first post-service medical evidence of a bilateral knee disability came in November 2007 (more than a year after separation from active duty service). 

While the Veteran has through the course of his appeal voiced some assertions that his bilateral knee problems are related to service, he acknowledged that no knee disabilities were diagnosed during service.   

As such, the evidence simply does not show a chronic bilateral knee disability in service or within a year of service, and it does not show a continuity of symptoms since service.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his bilateral knee disabilities are related to his period of service, the Board acknowledges the holding of the United States Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the right and left knee disorders is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the bilateral knee disabilities. 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current bilateral knee disabilities are related to his service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of his current knee disabilities and the relationship, if any, to his period of service.  The September 2013 VA examiner's opinions specifically found that the Veteran's current bilateral knee disabilities were unrelated to his active duty service.  The examiner provided specific detail in support of the opinion, including citing to service treatment records, medical treatise evidence, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the opinion has not been questioned or undermined by any other medical opinions.  Thus, the Board finds the VA examiner's opinion to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the right and left knee disabilities developed in service or in the one year period following service, or have been continuous since service.  Moreover, the evidence is against a finding that the degenerative arthritis of the right and left knee is related to service on a direct basis. 
 
The weight of the evidence is against a finding that the Veteran's bilateral knee disabilities were the result of his service, and the Veteran's claims are denied.

Left and Right Elbows

The Veteran submitted a claim of entitlement to service connection for a left and right elbow disability in April 2009.  The claims were denied in a December 2009 rating decision and this appeal ensued.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative at the time, has withdrawn the appeal with regard to entitlement to service connection for right and left elbow disabilities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to entitlement to service connection for right and left elbow disabilities and it is dismissed with regard to these issues.  


ORDER

Entitlement to service connection for a bilateral eye disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for a left hand disability is denied.  

Entitlement to service connection for right foot plantar warts is denied.

Entitlement to service connection for left foot plantar warts is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

The appeal is dismissed with the regard to the issues of entitlement to service connection for left and right elbow disabilities.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


